          Case 3:19-cv-00318-LPR Document 9 Filed 12/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CHRISTOPHER MILLER                                                                 PLAINTIFF

V.                                  Case No. 3:20-cv-00318-LPR

KEVIN MOLDER, Sheriff,
Poinsett County Detention Center;
STEVE ROEX, Chief Deputy/Jail Administrator,
Poinsett County Detention Center;
TRISH MARSHALL, Assistant Jail Administrator,
Poinsett County Detention Center;
and DOYLE RAMEY, Jail Supervisor,
Poinsett County Detention Center                                               DEFENDANTS


                                           JUDGMENT

       Pursuant to the Order that was entered on December 2, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing this action

would not be taken in good faith.

       IT IS SO ADJUDGED this 2nd day of December, 2020.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
